SYNTHETIC LEATHER FOR STEERING WHEEL COVER HAVING IMPROVED DURABILITY AND METHOD FOR PREPARING THE SAME

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, and 5 are objected to because of the following informalities:
In claim 1, line 3, “an” should be –a– (as, phonetically, “urethane” begins with a consonant).
In claim 1, line 5, –a – should be inserted before “polycarbonate-based”.
In claim 1, line 5, –a – should be inserted before “fluorine-based”.
In claim 1, line 6, –an – should be inserted before “ester-based”.
In claim 2, line 4, “are” should be –is– (as the subject is “a polyurethane surface treatment coating layer”).
In claim 5, line 3, –a – should be inserted before “polyester-based”.
In claim 5, line 4, –a – should be inserted before “polyether-based”.
Appropriate correction is required.

Claim Rejections—35 USC §112
Claims 2, 5-6, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 2, “a polyurethane resin” is found indefinite because it is unclear whether or not this is the same as the polyurethane resin recited in independent claim 1.  (As the disclosure indicates that these are not necessarily the same resins, this problem could be addressed, for instance, by changing “a polyurethane resin” in claim 2 to –a second polyurethane resin–.)
In claim 2, line 3, “an isocyanate compound” is found indefinite because it is unclear whether or not this is the same as the polyurethane resin recited in independent claim 1.  (This problem could be addressed, for instance, by changing “an isocyanate compound” in claim 2 to –a second isocyanate compound–.)
In claim 2, line 3, “a polyol compound” is found indefinite because it is unclear whether or not this is the same as the polyurethane resin recited in independent claim 1.  (This problem could be addressed, for instance, by changing “a polyol compound” in claim 2 to –a second polyol compound–.)
In claim 2, line 4, “polycarbonate-based polyol” is found indefinite because it is unclear whether or not this is the same as the polycarbonate-based polyol recited in independent claim 1.  (This problem could be addressed, for instance, by changing “polycarbonate-based polyol” in claim 2 to –a second polycarbonate-based polyol–.)
In claim 2, line 4, “fluorine-based polyol” is found indefinite because it is unclear whether or not this is the same as the fluorine-based polyol recited in independent claim 1.  (This problem could be addressed, for instance, by changing “fluorine-based polyol” in claim 2 to –a second fluorine-based polyol–.)
In claim 2, line 4, “ester-based polyol” is found indefinite because it is unclear whether or not this is the same as the ester-based polyol recited in independent claim 1.  (This problem could be addressed, for instance, by changing “ester-based polyol” in claim 2 to –a second ester-based polyol–.)
In claim 5, lines 1-2, “a polyurethane resin” is found indefinite because it is unclear whether or not this is the same as the polyurethane resin recited in claims 1 and 2.  (This problem could be addressed, for instance, by changing “a polyurethane resin” in claim 5 to –a third polyurethane resin–.)
In claim 5, lines 2-3, “an isocyanate compound” is found indefinite because it is unclear whether or not this is the same as the isocyanate compound recited in claims 1 and 2.  (This problem could be addressed, for instance, by changing “an isocyanate compound” in claim 5 to –a third isocyanate compound–.)
In claim 5, line 3, “a polyol compound” is found indefinite because it is unclear whether or not this is the same as the polyol compound recited in claims 1 and 2.  (This problem could be addressed, for instance, by changing “a polyol compound” in claim 5 to –a third polyol compound–.)
In claim 5, line 5, “a polycarbonate-based polyol” is found indefinite because it is unclear whether or not this is the same as the polycarbonate-based polyol recited in claims 1 and 2.  (This problem could be addressed, for instance, by changing “a polycarbonate-based polyol” in claim 5 to –a third polycarbonate-based polyol–.)
In claim 6, lines 1-2, “the polyol compound” is found indefinite because it does not clearly identify to which of the previously recited polyol compounds it refers.  (If the suggestions for claim 5 above are adopted, this problem could be addressed by changing “the polyol compound” in claim 6 to –the third polyol compound–.)
In claim 6, lines 2-3, “the polycarbonate-based polyol” is found indefinite because it does not clearly identify to which of the previously recited polycarbonate-based polyols it refers.  (If the suggestions for claim 5 above are adopted, this problem could be addressed by changing “the polycarbonate-based polyol” in claim 6 to –the third polycarbonate-based polyol–.)
In claim 9, lines 1-2, “the polyol compound” is found indefinite because it does not clearly identify to which of the previously recited polyol compounds it refers.  (If the suggestions for claim 2 above are adopted, this problem could be addressed by changing “the polyol compound” in claim 9 to –the second polyol compound–.)
In claim 9, lines 2-3, “the polycarbonate-based polyol” is found indefinite because it does not clearly identify to which of the previously recited polycarbonate-based polyols it refers.  (If the suggestions for claim 2 above are adopted, this problem could be addressed by changing “the polycarbonate-based polyol” in claim 9 to –the second polycarbonate-based polyol–.)
In claim 9, line 3, “the fluorine-based polyol” is found indefinite because it does not clearly identify to which of the previously recited fluorine-based polyols it refers.  (If the suggestions for claim 2 above are adopted, this problem could be addressed by changing “the fluorine-based polyol” in claim 9 to –the second fluorine-based polyol–.)
In claim 9, line 4, “the ester-based polyol” is found indefinite because it does not clearly identify to which of the previously recited ester-based polyols it refers.  (If the suggestions for claim 2 above are adopted, this problem could be addressed by changing “the ester-based polyol” in claim 9 to –the second ester-based polyol–.)
In claim 10, lines 1-2, “the polyol compound” is found indefinite because it does not clearly identify to which of the previously recited polyol compounds it refers.  (If the suggestions for claim 2 above are adopted, this problem could be addressed by changing “the polyol compound” in claim 10 to –the second polyol compound–.)
In claim 10, lines 2-3, “the polycarbonate-based polyol” is found indefinite because it does not clearly identify to which of the previously recited polycarbonate-based polyols it refers.  (If the suggestions for claim 2 above are adopted, this problem could be addressed by changing “the polycarbonate-based polyol” in claim 10 to –the second polycarbonate-based polyol–.)
In claim 10, line 3, “the fluorine-based polyol” is found indefinite because it does not clearly identify to which of the previously recited fluorine-based polyols it refers.  (If the suggestions for claim 2 above are adopted, this problem could be addressed by changing “the fluorine-based polyol” in claim 10 to –the second fluorine-based polyol–.)
In claim 10, line 3, “the ester-based polyol” is found indefinite because it does not clearly identify to which of the previously recited ester-based polyols it refers.  (If the suggestions for claim 2 above are adopted, this problem could be addressed by changing “the ester-based polyol” in claim 10 to –the second ester-based polyol–.)

Allowable Subject Matter
Claims 1-10 and 21 would be allowable if the claim objections and the rejections under 35 U.S.C. 112 are overcome.  The claims would be allowable because the prior art does not teach a synthetic leather for a steering wheel cover, or a steering wheel that comprises such a synthetic leather, comprising the claimed combination of layers with the recited compositions, structure, and sequence, and particularly wherein the polyurethane skin layer includes a polyurethane resin prepared by polymerizing an isocyanate compound and a polyol compound including polycarbonate-based polyol, fluorine-based polyol and ester-based polyol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745